UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6058


DAVID K. WETHINGTON, SR.,

             Plaintiff - Appellant,

             v.

WALTER JOYNER,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00559-AWA-LRL)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David K. Wethington, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David K. Wethington, Sr., appeals from the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2012) action for failure to comply with a court

order. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Wethington v. Joyner, No. 2:16-cv-00559-

AWA-LRL (E.D. Va. Dec. 15, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2